Citation Nr: 0126753	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  99-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 15, 
1995, for the grant of service connection for post-traumatic 
stress disorder.

3.  Entitlement to an effective date prior to November 26, 
1996, for the grant of service connection for impingement 
syndrome of the right shoulder.

4.  Entitlement to an effective date prior to November 26, 
1996, for the grant of service connection for impingement 
syndrome of the left shoulder.

5.  Entitlement to an effective date prior to November 26, 
1996, for the grant of service connection for traumatic 
arthritis of the cervical spine.

6.  Entitlement to an effective date prior to November 26, 
1996, for the grant of service connection for traumatic 
arthritis of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to June 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of December 1997 and October 1998 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  Notices of disagreement were received 
in October 1998 and November 1998, a statement of the case 
was issued in April 1999, and a substantive appeal was 
received in May 1999.  Supplemental statements of the case 
were issued in November 1999 and June 2001.  Pursuant to the 
veteran's request, he was afforded a hearing before a Member 
of the Board in September 2001.



FINDINGS OF FACT

1.  Service-connected PTSD is manifested by severe impairment 
in the veteran's ability to establish and maintain effective 
or favorable relationships as well as psychoneurotic symptoms 
of such severity and persistence as to severely impair the 
veteran's ability to obtain or retain employment.

2.  The rating criteria for PTSD in effect prior to November 
7, 1996 are more favorable to the veteran's claim than the 
new criteria.

3.  The veteran's original claim of entitlement to service 
connection for PTSD was received in July 1993 and denied in a 
December 1994 rating decision.  The veteran was notified of 
that decision and of his appellate rights in a December 8, 
1994 letter from the RO.  

4.  The veteran failed to file a timely notice of 
disagreement as to the December 1994 denial of service 
connection for PTSD and the decision became final.

5.  The RO received the veteran's reopened claim for service 
connection for PTSD on December 15, 1995.  

6.  In a December 1997 rating decision, the RO granted 
entitlement to service connection for PTSD, effective from 
December 15, 1995.

7.  The proper effective date for the grant of entitlement to 
service connection for PTSD is December 15, 1995, the date of 
the RO's receipt of the reopened claim.  

8.  The veteran's claims of entitlement to service connection 
for back and bilateral shoulder disabilities were received in 
July 1993 and denied in a June 1995 rating decision.  The 
veteran was properly notified of the decision and of his 
appellate rights.  

9.  The veteran did not file a notice of disagreement as to 
the June 1995 denial and the decision became final.  

10.  The RO received the veteran's request to reopen his 
claim of entitlement to service connection for a back 
disability on November 22, 1995.

11.  The RO received the veteran's request to reopen his 
claim of entitlement to service connection for bilateral 
shoulder disabilities on December 15, 1995.

12.  In an October 1998 rating decision, the RO granted 
entitlement to service connection for impingement syndrome of 
the right shoulder, impingement syndrome of the left 
shoulder, traumatic arthritis of the cervical spine, and 
traumatic arthritis of the lumbosacral spine, effective from 
November 26, 1996.  

13.  The proper effective date for the grant of entitlement 
to service connection for impingement syndrome of the right 
shoulder and impingement syndrome of the left shoulder is 
December 15, 1995, the date of the RO's receipt of the 
reopened claim.

14.  The proper effective date for the grant of entitlement 
to service connection for traumatic arthritis of the cervical 
spine and traumatic arthritis of the lumbosacral spine is 
November 22, 1995, the date of the RO's receipt of the 
reopened claim.  



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 
38 C.F.R. §§ 4.3, 4.7 (2001).  

2.  The criteria for an effective date prior to December 15, 
1995 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).  

3.  The criteria for an effective date of December 15, 1995, 
for the grant of service connection for impingement syndrome 
of the right shoulder have been met. 38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).

4.  The criteria for an effective date of December 15, 1995, 
for the grant of service connection for impingement syndrome 
of the left shoulder have been met. 38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).

5.  The criteria for an effective date of November 22, 1995, 
for the grant of service connection for traumatic arthritis 
of the cervical spine have been met. 38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).

6.  The criteria for an effective date of November 22, 1995, 
for the grant of service connection for traumatic arthritis 
of the lumbosacral spine have been met. 38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, VA outpatient treatment records, service 
medical records, and service personnel records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal. Under these circumstances, no further action is 
necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for PTSD and 
entitlement to an earlier effective date.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, the veteran was afforded a 
hearing before a Member of the Board.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

I.  Increased Rating Claim--PTSD

In a December 1997 rating decision, the RO granted 
entitlement to service connection for PTSD, evaluated as 30 
percent disabling, effective from December 15, 1995.  The 
veteran filed a notice of disagreement as to the assigned 
evaluation in October 1998.  A statement of the case was 
issued in April 1999, and the veteran perfected his appeal 
with the filing of a substantive appeal in May 1999.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2001).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (2001) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132 
(1995).  Effective November 7, 1996, the rating schedule for 
mental disorders was amended and redesignated as 38 C.F.R. 
§ 4.130.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  The 
evaluation criteria have substantially changed in the new 
rating schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In light of the fact that the veteran filed his 
claim prior to November 7, 1996, the Board will evaluate his 
service-connected PTSD in light of both the new and old 
criteria.  

Under the rating criteria effective from November 7, 1996, a 
30 percent evaluation is warranted for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the old rating criteria for PTSD effective prior to 
November 7, 1996, a 30 percent evaluation is assigned when 
there is definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people and 
the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation is assigned when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).  

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2001).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. § 4.2, 4.6 (2001).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  VA General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than large."  VA O.G.C. Prec. Op. No. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the word "definite."  38 U.S.C.A. §  7104(c) (West 1991).

A Global Assessment of Functioning (GAF) score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31-40 indicates some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home and is failing at school).  American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) (Fourth Edition).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

A review of the record reflects that VA treatment records 
dated in 1993 and 1994 indicate a valid PTSD profile after 
psychological screening.  It was noted that the veteran's 
symptoms might be somewhat exaggerated.  A PTSD assessment 
for inpatient treatment was recommended.  

Upon VA examination dated in May 1994, the veteran stated he 
was never in actual combat, but reported being scared to 
death when he had to crawl through an infiltration course 
under machine gun fire.  The veteran reported experiencing 
nightmares and violent outbursts after his discharge from 
service.  He also reported experiencing startle response, 
anxiety attacks, and irritability.  It was noted the veteran 
was going to school full-time and hoped to be able to handle 
a job when he finished his course.  The examiner noted the 
veteran was unable to summarize or concentrate on important 
material when giving his history.  His mood did not seem 
significantly anxious or depressed.  Affect was appropriate 
and stream of talk was appropriate in rate and volume.  There 
was no gross thought disorder or impairment of cognitive 
function.  Insight and judgment were noted as fair to poor.  
The examiner opined that the veteran did not really have the 
signs and symptoms that would qualify for a diagnosis of 
PTSD.  The examiner opined that it appeared the veteran had a 
history of an unspecified personality disorder with immature 
passive aggressive and explosive features.  

VA treatment records dated in 1995 and 1996 reflect the 
veteran attended a PTSD group therapy session in December 
1995.  It was noted that his assessment indicated PTSD from 
non-combat trauma while in the military.  A mental health 
clinic note dated in January 1996 shows the veteran was being 
treated with medication for sleep difficulties secondary to 
PTSD.  

Upon VA PTSD examination dated in January 1997, the veteran 
reported experiencing problems with nightmares of his 
military service in Korea, violent outbursts, and startle 
response.  He also reported experiencing flashbacks, 
intrusive thoughts about his military experiences, 
irritability, avoidance of crowds, hypervigilance, sleep 
difficulties, and scanning.  The veteran reported being 
short-tempered and unable to maintain employment.  He 
reported having held 37 jobs since his discharge from 
service, lasting no longer than 8 months at a time.  The 
veteran attributed his employment problems to short-temper, 
authority figure problems, and interpersonal problems.  The 
veteran also complained of a lack of motivation.  

He reported having been married three times.  The veteran 
stated that he was separated from his wife for fear that he 
would kill one of his kids in violent attacks that occurred 
as a result of his nightmares.  He reported punching holes in 
the walls during his nightmares with no subsequent 
recollection of the episode.  The examiner noted the 
veteran's mood was slightly anxious and his affect was full 
and appropriate.  He did not have any major thought disorder 
and his associations were tight.  There were no 
hallucinations, delusions, phobias, or obsessions present.  
Psychomotor activity was within normal limits and his speech 
was normal and goal-directed.  Insight and judgment were felt 
to be good with no suicidal or homicidal ideations present.  
Cognitive functions were noted as grossly intact and he was 
able to perform serial calculations and memory recall 
exercises.  A diagnosis of PTSD was noted.  The examiner 
noted no GAF score.  

VA treatment records dated in 1997 reflect treatment for 
PTSD.  A May 1997 treatment record notes that the veteran 
underwent psychological testing.  The test results were 
compared with those of the previous year and it appeared that 
the veteran had become more depressed and generally across a 
broad front of symptoms had lost ground.  It was noted that 
in an interview the veteran confirmed being more depressed 
because troublesome material from his past had been 
resurfacing causing him distress.  A diagnosis of chronic and 
severe PTSD was noted.  A GAF score of 45 was noted.  

VA treatment records dated in 1998 reflect the veteran 
continued to present an overall clinical picture of chronic 
PTSD with high levels of depression, anxiety, anxious 
arousal, anger/irritability, intrusive recollections, 
defensive avoidance, and trauma related disassociation.  It 
was noted that the veteran was physically unable to work and 
that such was a moderate impact on his PTSD.  A GAF score of 
45 was noted.  

VA treatment records dated from 1999 to 2000 reflect 
continued treatment for PTSD symptoms and attendance at group 
therapy sessions.  A January 2000 treatment note indicates 
that the veteran had refused to attend to morning care; his 
hair was in need of cutting and combing. The veteran was 
described as unkempt and in poor condition at that time.  
Other treatment records dated in 2000 describe the veteran as 
clean and appropriately dressed with long hair and a long 
beard.  

Upon VA PTSD examination dated in January 2000, the examiner 
noted the veteran was dressed in casual attire and neatly 
groomed at the time of examination.  There was no evidence of 
hallucinations, delusional beliefs, or paranoid ideation.  
Although the veteran was circumstantial at times in his 
speech, there was no significant disruption in capacity for 
logical thought processes.  The examiner noted that no 
evidence of impairment in any sphere of memory was observed 
during the interview.  At a superficial level, the veteran's 
insight and judgment were intact; however, his insight was 
impaired with regard to his interpersonal difficulties and 
problems in living.  The veteran's mood was described as 
neutral with an appropriate range of affective expression.  
The veteran reported having held 41 different jobs between 
1978 and 1990, three of which he quit and the remainder of 
which he was fired from.  

A diagnosis of PTSD was noted with a GAF score of 40/45.  The 
examiner opined that while it was difficult to gauge the 
reliability of the veteran's self-reports, his current 
complaints were consistent with previous examinations and 
complaints offered in treatment settings.  Poor anger control 
appeared to be his principle vocational problem.  It was 
noted that the history given by the veteran indicated that he 
had poor anger control prior to military service and that the 
problem worsened during and after military service.  The 
examiner noted that while significant impairment in 
vocational functioning might be expected on the basis of the 
veteran's reported PTSD symptoms alone, the extent that anger 
control was related to his PTSD versus personality 
disturbance could not be meaningfully determined.  The 
examiner noted it would be logical to assume that PTSD 
aggravated the personality disturbance.  

At his September 2001 videoconference hearing before a Member 
of the Board, the veteran testified that his PTSD had caused 
him to lose jobs.  He testified that he presently could not 
conceive of trying to get a job and he did not even try to 
have a relationship with women.  He reported that he did 
absolutely nothing on a typical day, other than maybe cutting 
the grass.  He stated that he guarded the house and property 
and had even run a couple of people off with a pistol.  The 
veteran reported that he did not go to the mall, the movies, 
or any place else if he was by himself.  He stated that he 
had no friends because he did not want to be around people.  

Following a thorough review of the aforementioned evidence, 
the Board finds that the veteran's PTSD is manifested by 
symptoms of irritability, startle response, nightmares, 
violent outbursts, hypervigilance, short-temper, intrusive 
recollections, and impaired ability to maintain employment 
and social contacts.  The medical evidence further 
demonstrates that the veteran exhibits no gross thought 
disorder, hallucinations, or delusions; intact insight and 
judgment; logical thought processes; and no memory 
impairment.  Thus, the Board concludes that the veteran's 
symptomatology more nearly approximates to a 70 percent 
evaluation under the old criteria effective prior to November 
7, 1996, in that it demonstrates severe impairment in the 
veteran's ability to establish and maintain effective or 
favorable relationships as well as psychoneurotic symptoms of 
such severity and persistence as to severely impair the 
veteran's ability to obtain or retain employment.  

The Board notes that the medical evidence does not 
demonstrate totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, and panic, or 
demonstrable inability to obtain or retain employment due to 
PTSD.  The Board recognizes that the veteran has been 
unemployed since 1990.  However, the medical evidence does 
not demonstrate or suggest that the veteran's inability to 
obtain or retain employment is due solely to his PTSD.  The 
veteran has physical disabilities, including knee 
disabilities requiring the use of crutches, which have also 
been cited as bases for his inability to obtain or retain 
employment.  Furthermore, although the record indicates that 
the veteran has been married and divorced three times and he 
has denied having any friends, the medical evidence does not 
demonstrate unusual or demonstrable difficulty on the part of 
the veteran in interacting with others while attending group 
therapy sessions or while residing in various VA domiciliary 
facilities.  Thus, entitlement to a 100 percent evaluation 
under the old criteria is not warranted.  

The Board notes that it has also considered the veteran's 
symptomatology in light of the new criteria, effective from 
November 7, 1996.  However, the medical evidence does not 
demonstrate symptomatology such as suicidal ideation, 
obsessional rituals, intermittently illogical speech, spatial 
disorientation, continued neglect of personal appearance or 
hygiene, near-continuous panic or depression affecting the 
ability to function independently, or persistent delusions or 
hallucinations.  The medical evidence further fails to 
demonstrate total social and occupational impairment due to 
such symptoms as grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of relatives or occupation.  
Therefore, entitlement to a 70 percent evaluation or higher 
under the new criteria would not be warranted.  

Thus, the Board concludes that the application of the old 
criteria effective prior to November 7, 1996 is most 
favorable to the veteran.  Accordingly, a 70 percent 
evaluation is warranted for service-connected PTSD pursuant 
to 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  The Board 
observes that the veteran has been in receipt of a 100 
percent combined evaluation for service-connected 
disabilities since November 1996.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

As the Board has herein assigned one increase, without 
specifying effective dates or differentiating between 
multiple periods, the question of staged ratings has not been 
decided as prejudicial to the veteran; rather, in this case 
the Board has determined that none of the evidence of record 
supports an evaluation higher than that assigned, at any 
point within the appeal.  Accordingly, no prejudice has 
resulted herein.  Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).

II.  Effective Date Claims

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i) (1999).  The effective date of an 
award based on a claim reopened after final disallowance 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor or the date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii); 
3.400(r).

  

A.  PTSD

The veteran contends that an effective date prior to December 
15, 1995 is warranted for the grant of service connection for 
PTSD because he filed his claim in 1993.  

A review of the record reflects that the veteran's original 
claim seeking service connection for PTSD was received on 
July 30, 1993.  In a December 1994 rating decision, the RO 
denied entitlement to service connection for PTSD.  The 
veteran was notified of that decision in a letter dated 
December 8, 1994 on the bases that the evidence did not 
demonstrate a confirmed diagnosis of PTSD.  In a written 
statement dated December 13, 1995 and received December 15, 
1995, the veteran sought to reopen his claim of service 
connection for PTSD.  Thus, because the veteran did not file 
a notice of disagreement as to the December 1994 rating 
decision within one year, the decision became final.  See 
38 C.F.R. §§ 20.302, 20.1103 (2001).

Entitlement to service connection for PTSD was subsequently 
granted on the basis of presumption.  Under the applicable 
criteria, the effective date of an award of disability 
compensation based upon a claim reopened after final 
disallowance shall be the date of the RO's receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii), (r).  The currently assigned 
effective date is December 15, 1995, the date of receipt of 
the veteran's reopened claim.  

The Board recognizes that the veteran has asserted that he 
missed filing a timely appeal because he did not understand 
the system.  The Board is sympathetic to the veteran's 
contentions; however, the record demonstrates that he was 
properly notified of his appellate rights and procedures in 
December 1994.  The Board is bound by the governing 
regulations controlling the determination of the effective 
date of an award of compensation and is without authority to 
change them in this instance.  The Board also notes that the 
addition of PTSD as a diagnostic entity in VA's Schedule for 
Rating Mental Disabilities is not a "liberalizing issue" in 
the instant case as such a diagnosis was already recognized 
for VA compensation purposes at the time of the RO's December 
1994 denial of the veteran's claim.  See 38 C.F.R. § 3.114(a) 
(2001); VAOPGCPREC 26-97 (July 16, 1997).  

Thus, because the record demonstrates that the December 1994 
rating decision denying service connection for PTSD became 
final and the veteran's reopened claim was received on 
December 15, 1995, the currently assigned effective date of 
December 15, 1995 is proper and entitlement to an earlier 
effective date is not warranted.  

B.  Back and Bilateral Shoulder Disabilities

The veteran contends that an effective date prior to November 
26, 1996 is warranted for the grant of service connection for 
impingement syndrome of the right and left shoulders and for 
traumatic arthritis of the cervical and lumbosacral spine.

A review of the record reflects that the veteran's original 
claim of entitlement to service connection for back and 
bilateral shoulder disabilities was received in July 1993.  
In a December 1994 rating decision, the RO deferred decision 
on the issues of entitlement to service connection for back 
and bilateral shoulder disabilities.  In a June 1995 rating 
decision, the RO denied entitlement to service connection for 
back and bilateral shoulder disabilities.  The veteran was 
notified of that decision and his appellate rights in a June 
19, 1995 letter from the RO.  

In a written statement received on November 22, 1995, the 
veteran requested reconsideration of his claim for service 
connection for a back disability.  In a written statement 
received on December 15, 1995, the veteran requested 
reconsideration of his claim for service connection for 
bilateral shoulder disabilities.  

In a May 1996 rating decision, the RO denied service 
connection for a back disability.  The veteran filed a notice 
of disagreement in July 1996 and a RO hearing was held on 
November 22, 1996.  At his November 1996 RO hearing, the 
veteran testified as to his back and bilateral shoulder 
disabilities.  In an October 1998 rating decision, the RO 
granted entitlement to service connection for impingement 
syndrome of the right shoulder, impingement syndrome of the 
left shoulder, traumatic arthritis of the cervical spine, and 
traumatic arthritis of the lumbosacral spine, each effective 
from November 22, 1996.  

Following a thorough consideration of the aforementioned 
evidence, the Board concludes that an effective date of 
December 15, 1995 is warranted for the grant of service 
connection for impingement syndrome of the right shoulder and 
for impingement syndrome of the left shoulder.  The Board 
further concludes that an effective date of November 22, 1995 
is warranted for the grant of service connection for 
traumatic arthritis of the cervical spine and for traumatic 
arthritis of the lumbosacral spine.  

The record demonstrates that the issues of entitlement to 
service connection for back and bilateral shoulder 
disabilities were denied in a June 1995 rating decision.  The 
veteran was properly notified of that decision as well as his 
appellate rights and did not file a notice of disagreement.  
The Board notes that a notice of disagreement is a written 
communication from the claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  See 
38 C.F.R. § 20.200 (emphasis added).  The June 1995 decision 
therefore became final.  See 38 C.F.R. § 20.302, 20.1103.  
However, the veteran did seek to reopen his claim for service 
connection for back disabilities in November 1995, and his 
claim for service connection for bilateral shoulder 
disabilities in December 1995.  

The RO acted on the veteran's reopened back claim and denied 
service connection for a back disability in May 1996.  The 
veteran filed a timely notice of disagreement in July 1996, 
thus initiating an appeal.  That appeal remained pending when 
the RO denied service connection for a back disability in 
March 1997.  The veteran subsequently filed another notice of 
disagreement as to that denial and a statement of the case 
was issued in August 1997.  The Board notes that the August 
1997 statement of the case indicates that the claim was 
received on November 22, 1995.  The veteran filed a timely 
substantive appeal in August 1997.  The RO granted service 
connection for traumatic arthritis of the cervical spine and 
traumatic arthritis of the lumbosacral spine in October 1998.  
Thus, under the applicable criteria, the effective date of an 
award of disability compensation based upon a claim reopened 
after final disallowance shall be the date of the RO's 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r).  Therefore, 
the proper effective date for the grant of service connection 
for traumatic arthritis of the cervical spine and for 
traumatic arthritis of the lumbosacral spine is November 22, 
1995, the date of the RO's receipt of the reopened claim.  

In regard to the bilateral shoulder disabilities, it appears 
that the RO did not act on the veteran's December 15, 1995 
request to reopen his claim for service connection for 
bilateral shoulder disabilities.  As previously noted, the 
veteran testified as to his bilateral shoulder disabilities 
during his November 1996 RO hearing.  Thus, although the RO 
did not act on the veteran's December 15, 1995 reopened 
claims until service connection for bilateral shoulder 
disabilities was granted in an October 1998 rating decision, 
the claims remained pending during the interim period and the 
proper effective date for the grant of service connection for 
bilateral shoulder disabilities is December 15, 1995, the 
date of the RO's receipt of the reopened claim.  



ORDER

An evaluation of 70 percent for PTSD is granted, subject to 
the controlling regulations governing the payment of monetary 
benefits.  

Entitlement to an effective date prior to December 15, 1995 
for the grant of service connection for PTSD is denied.  

An effective date of December 15, 1995 for the grant of 
service connection for impingement syndrome of the right 
shoulder is granted, subject to the controlling regulations 
governing the payment of monetary benefits.

An effective date of December 15, 1995 for the grant of 
service connection for impingement syndrome of the left 
shoulder is granted, subject to the controlling regulations 
governing the payment of monetary benefits.

An effective date of November 22, 1995 for the grant of 
service connection for traumatic arthritis of the cervical 
spine is granted, subject to the controlling regulations 
governing the payment of monetary benefits.

An effective date of November 22, 1995 for the grant of 
service connection for traumatic arthritis of the lumbosacral 
spine is granted, subject to the controlling regulations 
governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

